DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	This office action is in response to RCE filed on 4/26/2021. Claims 1, 2, 11, and 15 have been amended. Claims 13, 20, and 23 have been cancelled. Claims 1-12, 14-19, 21-22, and 24-30 are pending.
The amendments have overcome the claim objections, which are therefore withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 112(b) rejections have been fully considered but are not deemed to be persuasive.

	Regarding claim 1, and similarly claims 11 and 21, applicant contends that Section 2173.05 permits the use of term “substantially”. In response, it is noted that Section 2173.05(II)(D) states ‘The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification’. The remarks do not provide explanation in view of the specification in regards to why the term “substantially” is definite. Accordingly, the rejection is maintained at this time.

	Regarding claim 18, it is reiterated that claim 18’s recitation of “one or more of the random test vectors and pseudorandom test vectors” implies that there are a either a plurality of random test vectors, or a plurality of pseudorandom test vectors. However, base claim 11 recites either a single pseudorandom test vector, or a single random test vector. Accordingly, the rejection is maintained.

	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered but are not deemed to be persuasive. Remarks page 10 states that claim 11 has been amended to recite a non-transitory medium. However, amended claim 11 recites “non-transient” instead. Appropriate correction is required.



Claim Objections
Claims 11-12 and 14-19 objected to because of the following informalities:
In claim 11 line 1, “non-transient” should be “non-transitory”.
Appropriate correction is required.
Any claims not specifically mentioned are objected by virtue of their dependency to rejected base claim 11.

Claim Rejections - 35 USC § 112
Claims 1-12, 14-19, 21-22, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, and similarly claims 11 and 21, the limitation “transmit the test vector to a recipient, the recipient including one or more of the diagnostic component and the memory circuitry” implies that the test vector can be transmitted to just the diagnostic component or just to the memory circuitry. However, the limitation “wherein 

	Regarding claim 15, the term "substantially" is a relative term which renders the claim indefinite. The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 18 which depends on claim 11, claim 18 recites “one or more of the random test vectors and pseudorandom test vectors”. However, claim 11 has already established that there is either one random vector or one pseudorandom vector according the limitation “wherein the test includes at least one of a pseudorandom test vector or a random test vector”. Clarification is required.

Regarding claim 24 depending on claim 21, if it is interpreted in claim 21 that a pseudorandom test vector is generated instead of a random test vector in the limitation “wherein the test vector includes at least one of a pseudorandom test vector or a random test vector”, it is unclear how the ransom test vector can be generated in claim 24. Clarification is required. In order to further examination based on the merits of the claim, it is interpreted that a pseudorandom test vector is generated.



	Regarding claim 28 depending on claim 21, claim 21 recites “at least one of a pseudorandom test vector or a random test vector”. However, claim 28 recites “one of the random test vector and pseudorandom test vector”. Clarification is required.

Regarding claim 29, the limitation “generating the test vector” implies that there is a single test vector. However, the limitation “generating a plurality of test vectors” implies that there is more than one test vector. Clarification is required.

Regarding claim 30 depending on claim 21, claim 21 recites “generating a test vector”. However, claim 30 recites “generating one or more test vectors. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1, 11, and 21.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Katoozi (5515383, patented May 7, 1996), hereinafter “Katoozi”, in view of Kushida et al. (20050182997, pub. Aug. 18, 2005), hereinafter “Kushida”.

Regarding independent claim 1, Katoozi discloses:
A system to provide in-field testing to diagnose components (see Katoozi, Fig 1, Col 4 lines 38-39: a fault-tolerant digital computer system), the system comprising: 
a memory circuitry (see Katoozi, Fig 1 item 38, 40, Col 4 lines 50-52: memory circuits 38 and 40); 
a diagnostic component in communication with the memory circuitry, the diagnostic component configured to test the memory circuitry for Error Correction (ECC)/Parity check (see Katoozi, Fig 1 item 26b, Fig 2 item 50, Fig 5 item 50a, Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected); 
an array test controller to communicate with the memory circuitry and the at least one diagnostic component (see Katoozi, Fig 1 items 22a, 22b, 22c, Fig 2 items 64 and 76, Fig 5 items 210, 218a, 222a, Col 4 lines 40-45: Each CPU 22 is connected by corresponding data lines 24 to plural memory interface units (MIUs) 26 and 28, and see Col 4 lines 50-54: Each of the MIUs 26 are connected by data lines 34 to separate memory circuits 38, and each of the MIUs 28 are connected by data lines 36 to separate memory circuits 40, and see Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 8, lines 1-13: the data out, single error signal, and double error signal from EDAC 50a are also applied to the input of a linear reduction and data compactor 218a.  Furthermore, lines 68 convey the syndrome bits as an input to linear reduction and data compactor 218a.  At the end of a complete self test, the output of the linear reduction and data compactor comprises a test signature, which is applied through lines 220 to an input of a signature analyzer 222a), the array test controller configured to: 
generate a test vector for in-field diagnostic of the memory circuitry and the diagnostic component (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50); 
transmit the test vector to a recipient, the recipient including one or more of the diagnostic component and the memory circuitry, the recipient generating a test vector response (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50, and see Col 8, lines 1-13: the data out, single error signal, and double error signal from EDAC 50a are also applied to the input of a linear reduction and data compactor 218a.  Furthermore, lines 68 convey the syndrome bits as an input to linear reduction and data compactor 218a.  At the end of a complete self test, the output of the linear reduction and data compactor comprises a test signature, which is applied through lines 220 to an input of a signature analyzer 222a); 
receive the test vector response to the test vector from the recipient (see Katoozi, Col 8, lines 1-13: the data out, single error signal, and double error signal from EDAC 50a are also applied to the input of a linear reduction and data compactor 218a.  Furthermore, lines 68 convey the syndrome bits as an input to linear reduction and data compactor 218a.  At the end of a complete self test, the output of the linear reduction and data compactor comprises a test signature, which is applied through lines 220 to an input of a signature analyzer 222a); and 
detect an error by comparing the received response with the test vector (see Katoozi, Col 8 lines 13-18: Signature analyzer 222a in one form of the preferred embodiment compares the test signature for EDAC 50a to a predetermined expected signature and if the two are the same, provides an indication of "no fault" on a line 224a.  Conversely, if the test signature differs from the predetermined expected signature, signature analyzer 222a produces an indication that a fault was detected in EDAC 50a); …
Katoozi does not disclose:
… wherein the memory circuitry and the diagnostic component are tested substantially in parallel.

	However, Kushida discloses:
	… wherein the memory circuitry and the diagnostic component are tested substantially in parallel (see Kushida, Fig 1, par. [0027]: When using the test circuit 14, a BIST logic circuit, to execute memory tests on the data memory 10, the semiconductor device 1 simultaneously executes memory tests on the code memory 11, and see par. [0028]: The ECC circuit 12 generates code data having an error checking function, from the test pattern, on the basis of generation logic that uses an appropriate Hamming matrix H (Hamming code) to generate code data (ECC code).  The ECC circuit 12 outputs the code data to the code memory 11).

	Katoozi and Kushida are analogous arts, because they are about test circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Katoozi, with the feature of simultaneously testing a data memory and a code memory in which an ECC circuit  generates code data having an error checking function, from the test pattern, on the basis of generation logic that uses an appropriate Hamming matrix H (Hamming code) 

Regarding claim 3, the combination of Katoozi and Kushida further discloses wherein the test vector response is one of pseudorandom test vector or a random test vector (see Katoozi, Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50).

Regarding claim 4, the combination of Katoozi and Kushida further discloses wherein the array test controller is further configured to generate and transmit a first pseudo-random test vector (see Katoozi, Fig 2 items 64 and 76, Col 5 lines 38-40: The six parity bits are applied through parity lines 76 to syndrome generator block 58, and the 16 data bits are applied through data lines 64 to parity generator block 56) and a second pseudo-random test vector (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50), wherein the first pseudo-random test vector is configured to detect a fault in the memory circuitry (see Katoozi, Fig 2, Col 5 lines 30-52: During a write-to-memory operation, the binary data being stored are input to EDAC 50.  Upon receiving the 16 bits of data, parity generator block 56 generates six parity bits that are output over parity lines 74.  The 16 data bits are output from EDAC 50 over data lines 72.  The parity and data signals thus total 22 bits and are stored in memory at a specified address.  Subsequently, during a memory-read operation, the 22 bits stored therein are read out of memory.  The six parity bits are applied through parity lines 76 to syndrome generator block 58, and the 16 data bits are applied through data lines 64 to parity generator block 56.  The parity generator block again produces six parity bits from the data that were stored, and these parity bits are applied over lines 66 to syndrome generator block 58 and to data corrector block 62.  If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred) and wherein the second pseudo-random test vector is configured to detect a fault in the diagnostic component (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50).

Regarding claim 5, the combination of Katoozi and Kushida further discloses wherein the array test controller is configured to generate and transmit the test vector during runtime (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50, and see Col 7 lines 52-58: A controller 214 on integrated circuit 200 determines the type of data output by multiplexer 208a, i.e., when controller 214 selects operation in the normal mode, a normal input signal comprising data and parity bits from input latches 204a, or, the test data when the controller selects operation in a "test mode.", and see Col 7 lines 63-67: each EDAC 50 includes its own multiplexer 208 to select either the normal input signal or the test data signal for application to the EDAC, in response to controller 214.  Controller 214 provides a test signal that controls multiplexers 208 over lines 216).

Regarding claim 6, the combination of Katoozi and Kushida further discloses wherein the diagnostic component comprises a hardware or a software component (see Katoozi, Fig 5, Col 7 lines 23-25: an integrated circuit 200 includes a plurality of EDACs).

Regarding claim 7, the combination of Katoozi and Kushida further discloses wherein the diagnostic component comprises one or more of an Error Code Correction (ECC) processor logic, a combinatorial logic processor, a flip-flop circuitry, a memory register, an encoder circuit and a decoder circuit (see Katoozi, Fig 1 item 26b, Fig 2 item 50, Fig 5 item 50a, Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected).

Regarding claim 8, the combination of Katoozi and Kushida further discloses wherein the test vector is configured to parity check a processor logic (see Katoozi, Fig 1, Col 4 lines 38-54: Fault-tolerant computer system 20 includes redundant central processing units (CPUs)22a, 22b, and 22e, each of which redundantly process the same data.  Each CPU 22 is connected by corresponding data lines 24 to plural memory interface units (MIUs) 26 and 28. Each of the MIUs 26 are connected by data lines 34 to separate memory circuits 38, and each of the MIUs 28 are connected by data lines 36 to separate memory circuits 40, and see Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected, and see Col 5 lines 30-52: If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred).

Regarding claim 9, the combination of Katoozi and Kushida further discloses wherein the test vector is configured to detect a single bit error or a multi-bit error (see Katoozi, Col 5 lines 30-61: If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred. Data corrector block 62 can correct only one bit of the retrieving data using the decoded syndromes.  When a single such error is detected, it produces a single error signal over a single error line 80).

Regarding claim 10, the combination of Katoozi and Kushida further discloses wherein the array test controller conducts Memory Built-In Self-Test (see Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected, and see Col 2 lines 33-37: In accordance with the present invention, a built-in self-test system for determining if a fully combinational integrated circuit has a fault is defined, wherein the integrated circuit is selectively operable in either a normal mode or in a self-test mode).

Claims 2 and 11-12, 14-15, 17-19, 21, 22, 24-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoozi (5515383, patented May 7, 1996), in view of Kushida (20050182997, pub. Aug. 18, 2005), and further in view of Yamada et al. (5497079, patented Mar. 5, 1996), hereinafter “Yamada”.

Regarding claim 2, the combination of Katoozi and Kushida discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Katoozi and Kushida does not disclose wherein the array test controller is further configured to store the test vector response.

However, Yamada discloses wherein the array test controller is further configured to store the test vector response (see Yamada, Fig 7, Col 8 lines 12-23: a test pattern generating circuit 51a, the driver 52 for applying the test pattern generated by the test pattern generating circuit 51a to the memories 54 under test which are semiconductor integrated-circuit chips, data storing means 55a and 55b which consist of a SRAM 1 and SRAM2, respectively, and which store the output data from the memory 54 under test in response to the test pattern applied by the drive 52).

Katoozi, Kushida, and Yamada are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the invention of Katoozi and Kushida, with the feature of data storing means which store the output data from a memory under test in response to the test pattern applied by a drive 52 which applies test pattern by a test pattern generating circuit to the memory as disclosed by Yamada, with the motivation to provide lowprice semiconductor testing apparatus which can perform the testing of a large number of semiconductor integrated-circuit chips at a 

Regarding independent claim 11, Katoozi discloses:
At least one non-transient machine-readable medium comprising instructions that, when executed by computing hardware, including a processor coupled to a data store and to a plurality of data capture devices, cause the computing hardware to cause a System-on-Chip (SoC) to perform steps comprising (see Katoozi, Fig 1, Col 4 lines 38-54: a fault-tolerant digital computer system, shown generally at reference numeral 20.  Fault-tolerant computer system 20 includes redundant central processing units (CPUs) 22a, 22b, and 22e, each of which redundantly process the same data.  Each CPU 22 is connected by corresponding data lines 24 to plural memory interface units (MIUs) 26 and 28. Each of the MIUs 26 are connected by data lines 34 to separate memory circuits 38, and each of the MIUs 28 are connected by data lines 36 to separate memory circuits 40, and see Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected, and see Fig 5, Col 7 lines 23-25: an integrated circuit 200 includes a plurality of EDACs): 
generating a test vector at a controller to test at least one of a memory structure and a logical component (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50); 
transmitting the test vector to a recipient, the recipient including one or more of the memory structure or the logical component (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50); 
receiving a test vector response from the recipient (see Katoozi, Col 8, lines 1-13: the data out, single error signal, and double error signal from EDAC 50a are also applied to the input of a linear reduction and data compactor 218a.  Furthermore, lines 68 convey the syndrome bits as an input to linear reduction and data compactor 218a.  At the end of a complete self test, the output of the linear reduction and data compactor comprises a test signature, which is applied through lines 220 to an input of a signature analyzer 222a); …
… detecting an error in the received test vector response corresponding to a tested memory location (see Katoozi, Col 8 lines 13-18: Signature analyzer 222a in one form of the preferred embodiment compares the test signature for EDAC 50a to a predetermined expected signature and if the two are the same, provides an indication of "no fault" on a line 224a.  Conversely, if the test signature differs from the predetermined expected signature, signature analyzer 222a produces an indication that a fault was detected in EDAC 50a, and see Fig 2, Col 5 lines 30-52: During a write-to-memory operation, the binary data being stored are input to EDAC 50.  Upon receiving the 16 bits of data, parity generator block 56 generates six parity bits that are output over parity lines 74.  The 16 data bits are output from EDAC 50 over data lines 72.  The parity and data signals thus total 22 bits and are stored in memory at a specified address.  Subsequently, during a memory-read operation, the 22 bits stored therein are read out of memory.  The six parity bits are applied through parity lines 76 to syndrome generator block 58, and the 16 data bits are applied through data lines 64 to parity generator block 56.  The parity generator block again produces six parity bits from the data that were stored, and these parity bits are applied over lines 66 to syndrome generator block 58 and to data corrector block 62.  If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred); 
wherein the test vector includes at least one of a pseudorandom test vector or a random test vector (see Katoozi, Fig 2 items 64 and 76, Col 5 lines 38-40: The six parity bits are applied through parity lines 76 to syndrome generator block 58, and the 16 data bits are applied through data lines 64 to parity generator block 56, and Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50); and …

Katoozi does not explicitly disclose:
… storing the received test vector response at a secondary memory location; and …
… wherein the memory circuitry and the logical component are tested substantially in parallel.

However, Kushida discloses:
… wherein the memory circuitry and the logical component are tested substantially in parallel (see Kushida, Fig 1, par. [0027]: When using the test circuit 14, a BIST logic circuit, to execute memory tests on the data memory 10, the semiconductor device 1 simultaneously executes memory tests on the code memory 11, and see par. [0028]: The ECC circuit 12 generates code data having an error checking function, from the test pattern, on the basis of generation logic that uses an appropriate Hamming matrix H (Hamming code) to generate code data (ECC code).  The ECC circuit 12 outputs the code data to the code memory 11).

Katoozi and Kushida are analogous arts, because they are about test circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Katoozi, with the feature of simultaneously testing a data memory and a code memory in which an ECC circuit  generates code data having an error checking function, from the test pattern, on the basis of generation logic that uses an appropriate Hamming matrix H (Hamming code) 

The combination of Katoozi and Kushida does not disclose:
… storing the received test vector response at a secondary memory location; and …

However, Yamada discloses:
… storing the received test vector response at a secondary memory location (see Yamada, Fig 7, Col 8 lines 12-23: a test pattern generating circuit 51a, the driver 52 for applying the test pattern generated by the test pattern generating circuit 51a to the memories 54 under test which are semiconductor integrated-circuit chips, data storing means 55a and 55b which consist of a SRAM 1 and SRAM2, respectively, and which store the output data from the memory 54 under test in response to the test pattern applied by the drive 52); and …

Katoozi, Kushida, and Yamada are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the invention of Katoozi and Kushida as described above, with the feature of data storing means which store the output data from a memory under test in response to the test pattern applied by a drive 52 which applies test pattern by a test pattern generating circuit to the memory as 

Claim 21 is the corresponding method claim and therefore rejected according to the same reasons given above.

Regarding claim 12, the combination of Katoozi, Kushida, and Yamada further discloses responding to the detected error (see Katoozi, Col 5 lines 30-67: If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred. Data corrector block 62 can correct only one bit of the retrieving data using the decoded syndromes.  When a single such error is detected, it produces a single error signal over a single error line 80. To the extent that the data retrieved from memory either have no errors or only a single error (which has been corrected), the correct data are output over lines 72 for use by a connected CPU).


Regarding claim 14, the combination of Katoozi, Kushida, and Yamada further discloses wherein the test vector is generated and transmitted during runtime (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50, and see Col 7 lines 52-58: A controller 214 on integrated circuit 200 determines the type of data output by multiplexer 208a, i.e., when controller 214 selects operation in the normal mode, a normal input signal comprising data and parity bits from input latches 204a, or, the test data when the controller selects operation in a "test mode.", and see Col 7 lines 63-67: each EDAC 50 includes its own multiplexer 208 to select either the normal input signal or the test data signal for application to the EDAC, in response to controller 214.  Controller 214 provides a test signal that controls multiplexers 208 over lines 216).

Claim 24 is the corresponding method claim and therefore rejected according to the same reasons given above.

Regarding claim 15, the combination of Katoozi, Kushida, and Yamada further discloses wherein the steps of generating. Transmitting, storing and detecting an error are substantially run concurrently with an array memory built-in self-testing (MBIST) memory array testing (see Katoozi, Fig 2, Col 5 lines 30-52: During a write-to-memory operation, the binary data being stored are input to EDAC 50.  Upon receiving the 16 bits of data, parity generator block 56 generates six parity bits that are output over parity lines 74.  The 16 data bits are output from EDAC 50 over data lines 72.  The parity and data signals thus total 22 bits and are stored in memory at a specified address.  Subsequently, during a memory-read operation, the 22 bits stored therein are read out of memory.  The six parity bits are applied through parity lines 76 to syndrome generator block 58, and the 16 data bits are applied through data lines 64 to parity generator block 56.  The parity generator block again produces six parity bits from the data that were stored, and these parity bits are applied over lines 66 to syndrome generator block 58 and to data corrector block 62.  If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred, and see Col 2 lines 33-37: In accordance with the present invention, a built-in self-test system for determining if a fully combinational integrated circuit has a fault is defined, wherein the integrated circuit is selectively operable in either a normal mode or in a self-test mode) and wherein the self-diagnostic test is implemented using the at least one of random and pseudorandom vectors (see Katoozi, Fig 5, Col 7 lines 59-60: test generator 210 supplies test data for all of the EDACs 50, and see Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50).

Claim 25 is the corresponding method claim and therefore rejected according to the same reasons given above.

Regarding claim 17, the combination of Katoozi, Kushida, and Yamada further discloses wherein the logical component comprises one or more of an Error Code Correction (ECC) processor logic, a combinatorial logic processor, a flip-flop circuitry, a memory register, an encoder circuit and a decoder circuit (see Katoozi, Fig 1 item 26b, Fig 2 item 50, Fig 5 item 50a, Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected).

Claim 27 is the corresponding method claim and therefore rejected according to the same reasons given above.

Regarding claim 18, the combination of Katoozi, Kushida, and Yamada further discloses wherein at least one or more of the random test vectors and pseudorandom test vectors are configured to parity check a processor logic (see Katoozi, Fig 1, Col 4 lines 38-54: Fault-tolerant computer system 20 includes redundant central processing units (CPUs)22a, 22b, and 22e, each of which redundantly process the same data.  Each CPU 22 is connected by corresponding data lines 24 to plural memory interface units (MIUs) 26 and 28. Each of the MIUs 26 are connected by data lines 34 to separate memory circuits 38, and each of the MIUs 28 are connected by data lines 36 to separate memory circuits 40, and see Col 4 lines 55-60: the MIUs typically each include error detection and correction (EDAC) circuits to insure that the data written to memory circuits 38 and 40 are stored correctly and that at least single errors detected in data stored in or retrieved from memory circuits 38 and 40 are corrected, and see Col 5 lines 30-52: If the parity bits that were originally generated and stored in memory with the data are exactly the same as the parity bits generated from the data stored in memory, syndrome generator block 58 produces a syndrome signal comprising six zeroes, that is conveyed to syndrome decoder block 60 over lines 68.  However, if one or more differences between the two sets of parity bits exist, the syndromes generated include one or more binary "1s" indicating that a memory error occurred).

Claim 28 is the corresponding method claim and therefore rejected according to the same reasons given above.

Regarding claim 19, the combination of Katoozi, Kushida, and Yamada further discloses wherein the step of generating a test vector further comprises randomly generating a plurality of test vectors including at least one single bit test vector and at least one multi-bit test vector (see Katoozi, Col 13 lines 36-39: total number of pseudo-random bit patterns (test vectors) generated by test generator 210 to complete a substantially 100% fault coverage of EDAC 50).

Claim 29 is the corresponding method claim and therefore rejected according to the same reasons given above.

Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoozi (5515383, patented May 7, 1996), in view of Kushida (20050182997, pub. Aug. 18, 2005), further in view of Yamada (5497079, patented Mar. 5, 1996), and further in view of Clernon (20170187807, pub. Jun. 29, 2017), hereinafter “Clernon”.

Regarding claim 16, the combination of Katoozi, Kushida, and Yamada discloses all the claimed limitations as set forth in the rejection of claim 11 above.

The combination of Katoozi, Kushida, and Yamada does not disclose wherein the logical component comprises a hardware or a software component associate with an Internet of Things (IoT) system.

However, Clernon discloses wherein the logical component comprises a hardware or a software component associate with an Internet of Things (IoT) system (see Clernon, par. [0011]: IoT may be described as a network of physical objects or "things" embedded with various types of electronics, software, sensors, logic, circuitry, etc., that can collect and exchange data, and see par. [0001]: Internet of Things (IoT), and see par. [0080]: Communication interface 325 may include various processing logic or circuitry (e.g., error correction)).

Katoozi, Kushida, Yamada, and Clernon are analogous arts, because they are about error/failure detection circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the invention of Katoozi, Kushida, and Yamada, with the feature of an Internet of Things (IoT) software embedded with logic circuitry including error correction as disclosed by Clernon, with the motivation to overcome unnecessary man hours being spent before the IoT device can provide the data for use, as disclosed by Clernon in par. [0001].

Claim 26 is the corresponding method claim and therefore rejected according to the same reasons given above.
  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111